                 Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 1 of 8 PAGEID #: 2617
 AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet I



                                              UNITED STATES DISTRICT COURT
                                                             Southern District of Ohio
                                                                            )
                 UNITED STATES OF AMERICA                                           JUDGMEN T IN A CRIMINAL CASE
                                                                            )
                                    V.                                      )
                         LISA N. SUMPTER                                    )
                                                                            )       Case Number: 3:19cr137(17)
                                                                            )       USM Number: 78597-061
                                                                            )
                                                                            )        Joseph Steven Justice
                                                                            )       Defendant's Attorney
THE DEFENDANT:
Ii'.! pleaded guilty to count(s)         14
                                     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -- - - - -
• pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended
21 U.S.C. § 841 (a)(1)             Aiding and Abetting and Possession With Intent to Distribute              8/28/2019                   14
§ 841(b)(1)(C) and                 a Mixture or Substance Containing a Detectable Amount of

18 U.S.C. § 2                      Fentanyl, a Schedule II Controlled Substance

       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ii'.! Count(s)                                           @' is     0 are dismissed on the motion of the United States.
                 -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances .

                                                                                                           11/6/2020
                                                                          Date oflmposition of Judgment

                                                                                                                 (tp - per Judge Rice authorization
                                                                                                                 after his review)
                                                                         Signature of Judge




                                                                                       Walter H. Rice, United States District Judge
                                                                         Name and Title of Judge


                                                                                                           11/9/2020
                                                                         Date
              Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 2 of 8 PAGEID #: 2618
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page    2   of   8
DEFENDANT: LISA N . SUMPTER
CASE NUMBER: 3:19cr137(17)

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 15 months, with credit for all allowable pre-sentence jail time served.




      ~ The court makes the following recommendations to the Bureau of Prisons:
           See page 3.




     Ii'.'] The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
          0 at                                   0 a.m.     0 p.m.           on
                    - - - - - - -- - -
          0 as notified by the United States Marshal.

     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D    before 2 p.m. on

          D    as notified by the United States Marshal.

          0 as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL


                                                                        By
                                                                                            DEPUTY UNITED STATES MARSHAL
             Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 3 of 8 PAGEID #: 2619
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                          Judgment- Page   - -"'
                                                                                                              3-   of   8
DEFENDANT: LISA N. SUMPTER
CASE NUMBER: 3:19cr137(17)

                                      RECOMMENDATIONS TO THE BUREAU OF PRISONS
 The Court recommends that the defendant receive credit for all allowable pre-sentence jail time served.

 The Court recommends that the defendant be incarcerated as close to her home in the Middletown, Ohio, area as possible
 consistent with her security status. The Court recommend FPC Alderson, WV.

 The Court strongly recommends that the defendant be made eligible for and enrolled in any and all available drug
 treatment.

 The Court recommends that the defendant receive any and all available Job Training.

 The Court recommends that the defendant be enrolled in a class for cognitive behavioral thinking/thinking for a
 change/critical thinking skills/moral reconation therapy.

 The Court recommends that the defendant receive a mental health assessment and, if deemed necessary, counseling in
 the areas of childhood issues and surviving sexual abuse as a pre-teen.

The Court recommends that the defendant be enrolled in a program of basic educational skills.
                Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 4 of 8 PAGEID #: 2620
AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                         Judgment-Page     4     of        8
 DEFENDANT: LISA N. SUMPTER
 CASE NUMBER: 3:19cr137(17)
                                                        SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     10 years. If, after the 3 to 5 year mark, the probation officer, substance abuse provider, and mental health provider believe
     that defendant has received the maximum benefit from supervision, a request for early termination should be submitted to
     the Court for consideration.




                                                     MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ifapplicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
             Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 5 of 8 PAGEID #: 2621
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment- Page       5
                                                                                                                 ----- 0
                                                                                                                               r           8
                                                                                                                                   - - - '' - - --
DEFENDANT: LISA N. SUMPTER
CASE NUMBER: 3:19cr137(17)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                 - - - -- - -- - - - -
             Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 6 of 8 PAGEID #: 2622
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                                  Judgment-Page     6     of   - ~ 8~ -
DEFENDANT : LISA N. SUMPTER
CASE NUMBER: 3:19cr137(17)

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant must make herself available for substance abuse testing at least once during the first 15 days of
 supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
 The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
 the defendant's ability to pay.

 2. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a
 verifiable, certified vocational services/job training program as directed by the probation officer. Such program may include
 on the job training, job readiness training, skills development training and training in basic educational skills.

 3. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
 officer within the first three (3) years of supervision . The Court will substitute each hour spent in a verified , certified course
 of Job Training for one hour of Community Service on a 1:1 ratio.

4. The defendant is to receive a mental health assessment and counseling in the areas of childhood issues and surviving
sexual abuse as a pre-teen . The defendant shall make a co-payment for treatment services not to exceed $25 per month,
which is determined by the defendant's ability to pay.

5. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
therapy/critical thinking skills.

 6. The defendant is to be screened for Reentry Court.

 7. The defendant is to establish contact with the Montgomery County Office of Ex-Offender Reentry within 3 calendar days
 of beginning supervision for possible enrollment in the Reentry Career Alliance Academy.

 8. The defendant is not to drive without a valid driver's license.

 9. The defendant is to fully comply with the soon-to-be separately filed Supervision Plan .
              Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 7 of 8 PAGEID #: 2623
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page _ _7
                                                                                                                              __    of        8
DEFENDANT: LISA N. SUMPTER
CASE NUMBER: 3:19cr137(17)
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                      AV AA Assessment*            JVTA Assessment**
TOTALS            $    100.00               $                           $                    $                            $



D    The determination of restitution is deferred until
                                                        - - - --
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                   Total Loss***                Restitution Ordered          Priority or Percentage




TOTALS                               $                           0.00          $                       0.00
                                                                                   ----------
D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the           D fine      D restitution.
      D the interest requirement for the           D     fine    D restitution is modified as follows:

* Amy, Vicky, and_Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
* ** Findings for the total amount oflosses are required under Chapters I 09A, 110, I I OA, and I 13A of Title         18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                Case: 3:19-cr-00137-WHR Doc #: 458 Filed: 11/10/20 Page: 8 of 8 PAGEID #: 2624
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   8    of         8
 DEFENDANT: LISA N . SUMPTER
 CASE NUMBER: 3 :1 9cr137(17)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill                        100.00
             Lump sum payment of$ ~ ~~ -- - - due immediately, balance due

             D      not later than                                    , or
             liZl   in accordance with    D C,       •    D,   liZl    E, or    ~    F below; or

 B    D Payment to begin immediately (may be combined with                     DC,       D D, or     D F below); or
 C    D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g. , months or years), to commence _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _ __ __ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    liZl   Payment during the term of supervised release will commence within    60 days       (e.g. , 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     [;zJ   Special instructions regarding the payment of criminal monetary penalties:
              If the defendant, while incarcerated.is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
              $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
              pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
              made only by order of this Court. After release from imprisonment.and within 60 days of the commencement of the
             term of supervised release.the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
      (including defendant number)                         Total Amount                        Amount                          if appropriate




D     The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a_pplied in the following order: ( I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5J fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
